                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                           ELIAS NASIRI,                                    Case No. 18-cv-01170-NC
                                  11
                                                       Plaintiff,                           ORDER AFTER PRETRIAL
Northern District of California




                                  12                                                        CONFERENCE
 United States District Court




                                                 v.
                                  13
                                           T.A.G. SECURITY PROTECTIVE
                                  14       SERVICES INC., et al.,
                                  15                   Defendants.
                                  16
                                  17           The Court held a pretrial conference on May 5, 2021. This order summarizes the
                                  18   remaining events discussed at the pretrial conference:
                                  19        • JURY TRIAL REHEARSAL: The Court will hold a trial rehearsal for the parties on
                                  20           May 7, 2021, at 10:00 a.m. in Courtroom 1, 5th floor.1 Counsel for Plaintiff should
                                  21           contact the Judge’s courtroom deputy (nccrd@cand.uscourts.gov) to schedule a
                                  22           separate time to complete the walk-through prior to May 12, 2021. See Dkt. Nos.
                                  23           210, 211.
                                  24        • JURY TRIAL SCHEDULE: Jury selection will take place on May 14, 2021, at 9:00
                                  25           a.m. The parties have three peremptory challenges per side, and eight jurors will be
                                  26
                                  27   1
                                         Due to technological complications, all trials originally scheduled in Courtroom 8 will
                                  28   now be held in Courtroom 1, 5th floor. As such, the trial rehearsal will also take place in
                                       Courtroom 1, 5th floor.
                                  1       selected. The trial begins on Monday, May 17, 2021, in Courtroom 1, 5th floor.
                                  2       Trial will begin at 9:00 a.m.–12:00 p.m., and resume at 1:00 p.m.– 4:00 p.m.
                                  3    • VERDICT FORM: Plaintiff’s counsel must provide the Court with a proposed
                                  4       verdict form by May 12, 2021.
                                  5    • FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled for
                                  6       May 12, 2021, 1:00 p.m., by Zoom videoconference. At the final pretrial
                                  7       conference, the parties must come prepared to discuss the jury questionnaire
                                  8       responses, and to argue any objections to the opening jury instructions. The Court
                                  9       will issue the opening jury instructions prior to the final pretrial conference.
                                  10   • BIFURCATION: The trial will be bifurcated. First, the jury will hear all individual
                                  11      claims. Second, a bench trial will immediately commence where the parties will try
                                          all Private Attorney Generals Act (PAGA) claims and California Business &
Northern District of California




                                  12
 United States District Court




                                  13      Professions Code (UCL) claims before the Court.
                                  14   • TIMING OF BIFURCATED TRIALS: A jury trial will commence on May 17,
                                  15      2021. Once the jury begins deliberation, the bench trial on the PAGA and UCL
                                  16      claims will immediately follow. If the jury returns its verdict before the bench trial
                                  17      concludes, the Court will pause the bench trial to proceed with the jury verdict.
                                  18   • JURY QUESTIONNAIRE: The jury questionnaire responses will be sent to the
                                  19      parties on May 10, 2021. The parties must review those responses and come to the
                                  20      final pretrial conference on May 12, 2021, prepared to discuss all challenges for
                                  21      cause and for hardship.
                                  22   • EXHIBIT INDEX: Plaintiff’s counsel must provide an updated index of exhibits by
                                  23      May 12, 2021. This updated exhibit index must identify which evidence will be
                                  24      used for the bench trial portion.
                                  25   • BRIEF ON BENCH TRIAL: Plaintiff’s counsel must provide a brief on the
                                  26      proposed remedies for each PAGA claim and UCL claim to be tried at the bench
                                  27      trial.
                                  28
                                                                                  2
                                  1
                                  2          IT IS SO ORDERED.
                                  3
                                  4    Dated: May 6, 2021        _____________________________________
                                                                       NATHANAEL M. COUSINS
                                  5                                    United States Magistrate Judge
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                   3
